Citation Nr: 9926615	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-06 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of prostate cancer as a residual of exposure to 
Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which assigned a 20 percent disability 
evaluation to the service-connected residuals of prostate 
cancer as a residual of exposure to Agent Orange.

In July 1999, the veteran testified before the undersigned 
Board member at a hearing conducted in Washington, DC.


REMAND

During a July 1999 hearing in Washington, DC before the 
undersigned Board member, the veteran testified that the 
service-connected residuals of prostate cancer are more 
severely disabling than the currently assigned 20 percent 
disability evaluation reflects as a result of such symptoms 
as frequent urination and the necessity of having to wear and 
change absorbent materials four to six times a day.  The 
veteran also indicated that since 1998, he has continued to 
seek treatment for the disability at issue from the VA 
Medical Center (VAMC) in Toledo, Ohio.  Accordingly, the RO 
must determine whether and when the veteran received VA 
medical care for his residuals of prostate cancer, and those 
records, must be associated with the claims folder.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The veteran has also testified that since his most recent VA 
examination, conducted in July 1997, he has continued to 
experience an increase in symptomatology with respect to the 
service-connected disability at issue.  A current medical 
examination is required in cases involving a claim for an 
increased rating for a service-connected condition if the 
veteran claims an increase in the severity of his or her 
condition since the time of the last VA examination.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The VA has a 
duty to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. 5107(a) (West 1991); 38 
C.F.R. 3.103(a) (1998).  The United States Court of Appeals 
for Veterans Claims has held that the duty to assist the 
veteran in obtaining available facts and evidence to support 
his claim includes obtaining pertinent evidence that applies 
to all relevant facts.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must request that the veteran 
provide the names and addresses of all 
health care providers, private and VA, 
from whom he has obtained medical 
treatment for the service-connected 
residuals of prostate cancer since 1998, 
to specifically include records from the 
Toledo, Ohio VAMC.  If such records are 
not received, documentation as to their 
absence must be provided. 

2.  Then, the veteran should then be 
afforded a VA examination by a urologist 
in order to assess the current severity 
of the service-connected residuals of 
prostate cancer.  The examination must 
include detailed information concerning 
the veteran's symptoms such as, urinary 
voiding, frequency and retention, the use 
of absorbency materials and the need for 
any intermittent or continuous 
catheterization.  All appropriate tests 
and studies should be performed.  The 
claims folder must be made available to 
the examiner, prior to the examinations 
for use in the study of the case.  The 
examination report must be typed.

3.  After the development requested has 
been completed, the RO should review the 
claims file to ensure that complete 
compliance with the directives of this 
REMAND and Stegall v. West, 11 Vet. App. 
268 (1998).  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  When the requested development has 
been accomplished, the RO should 
readjudicate the issue on appeal.  
Consideration, as appropriate, pursuant 
to 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (1998) should be given.


If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted for the issue on REMAND.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











